Ruled

per curiam,

that a writ of false judgment is to be obtained upon affidavits, which may be opposed by affidavits on the other side ; and the Court, upon consU deration of the affidavits, will either dismiss the writ, or proceed to do what else is proper to be done on examination of the proceedings below : and that upon the obtaining of this writ, the falsity of the judgment below is to be assigned in the manner mentioned in Nelson’s Abridgment, Verb. False Judgment: And that it differs from the assignment of errors, Vide Co. Litt. 60.
Note. — Vide Anonymous, post 398. Anonymous, post 469. Coke Lit. 288, b.